      Case: 1:17-cv-08714 Document #: 103 Filed: 01/27/20 Page 1 of 8 PageID #:546




                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

    BORIS GUDKOVICH,

                Plaintiff,                           No. 17 C 8714

         v.                                          Judge Thomas M. Durkin

    CITY OF CHICAGO,

                Defendant.

                             MEMORANDUM OPINION AND ORDER

         Boris Gudkovich alleges that the City of Chicago denied him a special parking

permit in violation of federal law. 1 The City has moved to dismiss for failure to state

a claim pursuant to Federal Rule of Civil Procedure 12(b)(6). R. 94. The motion is

denied in part and granted in part.

                                    Legal Standard

         A Rule 12(b)(6) motion challenges the “sufficiency of the complaint.” Berger v.

Nat. Collegiate Athletic Assoc., 843 F.3d 285, 289 (7th Cir. 2016). A complaint must

provide “a short and plain statement of the claim showing that the pleader is entitled

to relief,” Fed. R. Civ. P. 8(a)(2), sufficient to provide defendant with “fair notice” of

the claim and the basis for it. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

This standard “demands more than an unadorned, the-defendant-unlawfully-

harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). While “detailed




1 Gudkovich filed his case pro se, but the Court eventually recruited counsel to
represent him.
   Case: 1:17-cv-08714 Document #: 103 Filed: 01/27/20 Page 2 of 8 PageID #:546




factual allegations” are not required, “labels and conclusions, and a formulaic

recitation of the elements of a cause of action will not do.” Twombly, 550 U.S. at 555.

The complaint must “contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly,

550 U.S. at 570). “‘A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.’” Boucher v. Fin. Sys. of Green Bay, Inc., 880 F.3d

362, 366 (7th Cir. 2018) (quoting Iqbal, 556 U.S. at 678). In applying this standard,

the Court accepts all well-pleaded facts as true and draws all reasonable inferences

in favor of the non-moving party. Tobey v. Chibucos, 890 F.3d 634, 646 (7th Cir. 2018).

                                      Background

      City residents with disabilities can apply to the Department of Finance for a

dedicated street parking space near their residence. Once the Department of Finance

approves the application, the relevant alderman has discretion over whether to seek

the necessary City Council approval. See Municipal Code of Chicago § 9-64-050(c)

(“[A]ll restricted parking spaces created pursuant to this section shall require

approval by a vote of the city council to be effective. Upon receiving an initial

application, the alderman of the ward in which the restricted parking space will be

located may introduce an ordinance proposing approval of the creation of a restricted

parking space.”) (emphasis added) (available at http://library.amlegal.com/library/).

The City Council must then pass an ordinance granting the parking permit for the

application to be finally approved.



                                           2
   Case: 1:17-cv-08714 Document #: 103 Filed: 01/27/20 Page 3 of 8 PageID #:546




      Gudkovich was granted such a space at his former residence. When he moved,

he applied for a space near his new (now current) residence. His request was denied

because there were already several dedicated spaces on the block.

      An applicant can request review of a Department of Finance rejection with the

Mayor’s Office for People with Disabilities. Gudkovich requested such review, and the

rejection was affirmed.

      Gudkovich sought assistance with this process from his Alderman. He alleges

that the Alderman’s staff were “frustrated and angered” by his request. R. 93 ¶ 19.

      Later, another resident on Gudkovich’s block had a dedicated parking space

approved. Gudkovich complained to the Alderman’s office that this was contrary to

the Department of Finance’s earlier assertion that there were already too many

dedicated spaces on the block. Gudkovich alleges that that the “Alderman’s office

refused to address his concerns or provide any information.” R. 93 ¶ 22.

      The Department of Finance eventually approved a dedicated space for

Gudkovich. However, the City Council never passed an ordinance granting the

permit.

      Gudkovich claims that he was denied a dedicated space because of the

Alderman’s “vindictive motive,” R. 93 ¶ 30, and that “there is no rational basis” for

the rejection, id. ¶ 33. Gudkovich claims that this constitutes a violation of the

following rights and statutes: (1) the Equal Protection Clause; (2) the First

Amendment; (3) the Due Process Clause; (3) the Americans with Disabilities Act; and

(5) the Rehabilitation Act.



                                         3
     Case: 1:17-cv-08714 Document #: 103 Filed: 01/27/20 Page 4 of 8 PageID #:546




                                       Analysis

I.     Equal Protection

       Gudkovich alleges what is known as a “class-of-one” Equal Protection claim. A

“successful equal protection claim[] brought by a ‘class of one,’ . . . alleges that [the

plaintiff] has been intentionally treated differently from others similarly situated and

that there is no rational basis for the difference in treatment.” Frederickson v.

Landeros, 943 F.3d 1054, 1060 (7th Cir. 2019). “The classic class-of-one claim is

illustrated when a public official, with no conceivable basis for his action other than

spite or some other improper motive . . . comes down hard on a hapless private

citizen.” Id.

       The problem with Gudkovich’s claim is that he alleges it was the Alderman

and his staff that acted vindictively towards him. The Alderman is absolutely

immune for his legislative decisions. See Biblia Abierta v. Banks, 129 F.3d 899, 903

(7th Cir. 1997). And the Alderman’s motives are not attributable to the City. See Civil

Liberties for Urban Believers v. City of Chicago, 342 F.3d 752, 764 (7th Cir. 2003).

       For Gudkovich to have stated a claim, he needed to allege that the Department

of Finance or City Council acted with improper motive. He didn’t make that

allegation. Gudkovich argues that there is no conceivable reason for the Department’s

rejection because a space was approved for another person. But it is conceivable that

the other person had disabilities more severe than Gudkovich and the Department

determined there was not sufficient space on Gudkovich’s block. Moreover, the

Department of Finance eventually approved a space for Gudkovich. The City Council



                                           4
      Case: 1:17-cv-08714 Document #: 103 Filed: 01/27/20 Page 5 of 8 PageID #:546




never granted final approval. That decision is within the Council’s discretion, and

Gudkovich makes no allegation regarding the motive of Council as a whole. See

Village of Willowbrook v. Olech, 528 U.S. 562, 564 (2000). Again, the Alderman’s

alleged motives cannot be imputed to the Council as a whole.

        Therefore, Gudkovich’s Equal Protection claim is dismissed.

II.     First Amendment

        The only potentially retaliatory conduct Gudkovich alleges is the Alderman’s

decision not to support Gudkovich’s application after an allegedly bad personal

interaction. But as discussed, the Alderman’s legislative decisions are immune from

suit. Thus, Alderman’s absolute immunity requires dismissal Gukovich’s First

Amendment retaliation claim as well.

III.    Due Process

        A Due Process claim requires an allegation of a property or liberty interest.

Gudkovich does not argue that he has a property interest in a dedicated parking

space. See R. 100 at 11. Nor could he, as provision of such a space is conferred at the

discretion of the Department of Finance, the Alderman, and the City Council.

Gudkovich has no entitlement to such a space, as is required to establish a property

right protected by the Due Process clause. See Khan v. Bland, 630 F.3d 519, 527 (7th

Cir. 2010) (“To claim a property interest protected by the Fourteenth Amendment, a

person . . . must have more than a unilateral expectation of [the claimed interest]. He

must, instead, have a legitimate claim of entitlement to it.”).




                                           5
      Case: 1:17-cv-08714 Document #: 103 Filed: 01/27/20 Page 6 of 8 PageID #:546




        Gudkovich argues that denial of the permit burdens his fundamental right to

travel in that he is “unable to travel because of the difficulty in parking, which

impacts his quality of life given the severe difficulties associated with parking.” R.

100 at 11. But even if denial of the permit could be construed as denying Gudkovich

the ability to drive—which the Court doubts—the Seventh Circuit has held that

denial of “a single mode of transportation . . . does not impermissibly burden [the]

right to travel.” Matthew v. Honish, 233 Fed. App’x 563, 564 (7th Cir. 2007).

        Therefore, Gudkovich’s Due Process claim is dismissed.

IV.     American with Disabilities Act & Rehabilitation Act

        To state a claim under Title II of the ADA and the Rehabilitation Act, 2 a

plaintiff must allege that: (1) he is disabled; (2) he is qualified for the benefits he

sought; and (3) he was denied those benefits or otherwise discriminated against on

account of his disability; and (4) the defendant is a public entity. 42 U.S.C. § 12132;

see Wagoner v. Lemmon, 778 F.3d 586, 592 (7th Cir. 2015). To satisfy the third

element, Gudkovich must allege either: “(1) the defendant intentionally acted on the

basis of the disability, (2) the defendant refused to provide a reasonable modification,

or (3) the defendant’s rule disproportionally impacts disabled people.” Wis. Cmty.

Servs., Inc. v. City of Milwaukee, 465 F.3d 737, 753 (7th Cir. 2006).

        The City argues that Gudkovich has not alleged that “he was denied a disabled

parking permit because of his disabilities,” because he does not allege that he




2The Rehabilitation Act is “functionally identical” to Title II of the ADA. See P.F. by
A.F. v. Taylor, 914 F.3d 467, 471 (7th Cir. 2019).
                                           6
   Case: 1:17-cv-08714 Document #: 103 Filed: 01/27/20 Page 7 of 8 PageID #:546




“requested and/or was denied a reasonable modification.” R. 94-1 at 13. This

argument, however, assumes that the special parking permit is the benefit at issue.

That is the incorrect perspective. The benefit at issue is public street parking

generally. Gudkovich alleges that he cannot meaningfully access the benefit of public

street parking if it is too far from his residence. Other district courts have agreed

with this perspective in denying motions to dismiss similar claims. See Bassilios v.

City of Torrence, 166 F. Supp. 3d 1061 (C.D. Cal. 2015); Meekins v. City of New York,

524 F. Supp. 2d 402 (S.D.N.Y. 2007).

      Gudkovich sought the accommodation of a special permit to allow him to

meaningfully access the benefit of public street parking. The City denied his request.

Gudkovich alleges that this denial was unreasonable because others have received

permits in the meantime. Whether the City’s denial of the accommodation was

reasonable is a question that must be addressed in discovery. Thus, the City’s motion

to dismiss the ADA and Rehabilitation Act claims is denied.




                                          7
   Case: 1:17-cv-08714 Document #: 103 Filed: 01/27/20 Page 8 of 8 PageID #:546




                                    Conclusion

      Therefore, the City’s motion to dismiss [94] is denied in part in that

Gudkovich’s ADA and Rehabilitation Act claims will proceed. The motion is granted

in part in that Gudkovich’s other claims are dismissed. A status hearing is set for

January 30, 2020, at which the parties should be prepared to set a discovery schedule.

                                                    ENTERED:


                                                    ______________________________
                                                    Honorable Thomas M. Durkin
                                                    United States District Judge
Dated: January 27, 2020




                                          8
